Title: John Adams to Abigail Adams, 22 January 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Jan. 22. 1783

The Preliminaries of Peace and an Armistice, were Signed at Versailles on the 20 and on the 21. We went again to pay our Respects to the King and Royal Family upon the Occasion. Mr. Jay was gone upon a little Excursion to Normandie and Mr. Laurens was gone to Bath, both for their health, so that the signature was made by Mr. Franklin and me. I want an Excursion too.
Thus drops the Curtain upon this mighty Trajedy. It has unravelled itself happily for Us. And Heaven be praised. Some of our dearest Interests have been saved, thro many dangers. I have no News from my son, Since the 8th. december, when he was at Stockholm, but hope every hour to hear of his Arrival at the Hague.
I hope to receive the Acceptance of my Resignation So as to come home in the Spring Ships.
I had written thus far when yours of 23 decr. was brought in. Its Contents have awakened all my sensibility, and shew in a stronger Light than ever the Necessity of my coming home. I confess I dont like the Subject at all. My Child is too young for such Thoughts, and I dont like your Word “Dissipation” at all. I dont know what it means, it may mean every Thing. There is not Modesty and Diffidence enough in the Traits you Send me. My Child is a Model, as you represent her and as I know her, and is not to be the Prize, I hope of any, even reformed Rake. A Lawyer would be my Choice, but it must be a Lawyer who spends his Midnights as well as Evenings at his Age over his Books not at any Ladys Fire side. I Should have thought you had seen enough to be more upon your Guard than to write Billets upon such a subject to such a youth. A Youth who has been giddy enough to Spend his Fortune or half his Fortune in Gaieties, is not the Youth for me, Let his Person, Family, Connections and Taste for Poetry be what they will. I am not looking out for a Poet, nor a Professor of belle Letters.
In the Name of all that is tender dont criticise Your Daughter for those qualities which are her greatest Glory her Reserve, and her Prudence which I am amazed to hear you call Want of Sensibility. The more Silent She is in Company, the better for me in exact Proportion and I would have this observed as a Rule by the Mother as well as the Daughter.
You know moreover or ought to know my utter Inability to do any Thing for my Children, and you know the long dependence of young Gentlemen of the most promising Talents and obstinate Industry, at the Bar. My Children will have nothing but their Liberty and the Right to catch Fish, on the Banks of Newfoundland. This is all the Fortune that I have been able to make for myself or them.
I know not however, enough of this subject to decide any Thing. Is he a Speaker at the Bar? If not he will never be any Thing. But above all I positively forbid, any Connection between my Daughter and any Youth upon Earth, who does not totally eradicate every Taste for Gaiety and Expence. I never knew one who had it and indulged it, but what was made a Rascall by it, sooner or later.
This Youth has had a Brother in Europe, and a detestible Specimen he exhibited. Their Father had not all those nice sentiments which I wish, although an Honourable Man.
I think he and you have both advanced too fast, and I should advise both to retreat. Your Family as well as mine have had too much Cause to rue, the Qualities which by your own Account have been in him. And if they were ever in him they are not yet out.
This is too Serious a Subject, to equivocate about. I dont like this method of Courting Mothers. There is something too fantastical and affected in all this Business for me. It is not nature, modest, virtuous, noble nature. The Simplicity of Nature is the best Rule with me to Judge of every Thing, in Love as well as State and War.
This is all between you and me.
I would give the World to be with you Tomorrow. But there is a vast Ocean. No Ennemies. But I have not yet Leave from my Masters. I dont love to go home in a Miff, Pet or Passion nor with an ill Grace, but I hope Soon to have leave. I can never Stay in Holland—the Air of that Country chills every drop of Blood in My Veins. If I were to stay in Europe another Year I would insist upon your coming with your daughter but this is not to be and I will come home to you.

Adieu ah ah Adieu.

